Citation Nr: 1020987	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  00-24 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to June 2, 2009, and in excess of 20 percent from June 
2, 2009, for left (minor) shoulder subacromial impingement 
and acromioclavicular arthrosis (left shoulder disability).

2.  Entitlement to an initial rating in excess of 10 percent 
prior to June 2, 2009, and in excess of 30 percent from June 
2, 2009, for right (major) shoulder subacromial impingement 
and acromioclavicular arthrosis (right shoulder disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and "J.C."


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to 
March 2000.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

An October 2001 videoconference hearing was conducted before 
Veterans Law Judge Deborah W. Singleton.  An additional 
videoconference hearing was conducted before Veterans Law 
Judge Michael D. Lyon in September 2003.  Transcripts of 
these hearings are contained in the claims folder.

In January 2002 and in May 2004, the Board remanded the 
matter concerning the bilateral shoulder disability.  In a 
November 2005 rating decision, the Appeals Management Center 
(AMC) granted separate initial ratings for left and right 
shoulder disabilities, characterized as subacromial 
impingement and acromioclavicular arthrosis of the left and 
right shoulders, and assigned a 10 percent rating for each 
shoulder, effective from April 1, 2000.  These matters were 
again remanded in June 2006, so that each shoulder disability 
could be readjudicated in a supplemental statement of the 
case (SSOC).  However, readjudication by the AMC/RO was not 
performed and these matters were again remanded in December 
2008.  It is noted that multiple other issues were decided on 
some of the occasions when these issues were remanded.

The Board again remanded the issues during July 2009 for 
further development.  The indicated actions have been 
accomplished and the claims have been returned to the Board 
for further adjudication.  During the course of this appeal, 
and in an October 2009 rating decision, the Veteran was 
granted a 20 percent rating for the left (minor) shoulder 
disability and a 30 percent rating for the right (major) 
shoulder disability, with each effective from June 2, 2009.  
The Veteran continues to appeal to the Board for the 
assignment of higher initial ratings.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Accordingly, the issues on appeal 
are as listed on the title page.

FINDINGS OF FACT

1. The Veteran's dominant shoulder is his right shoulder.

2.  Prior to June 2, 2009, the record evidence shows that the 
Veteran's left shoulder disability did not manifest in 
limitation of motion of the arm at shoulder level, recurrent 
dislocation, fibrous union of the humerus, nonunion of the 
humerus, loss of head of the humerus, ankylosis or impairment 
of the clavicle or scapula.

3.  Prior to June 2, 2009, the record evidence shows that the 
Veteran's right shoulder disability did not manifest in 
limitation of motion of the arm at shoulder level, recurrent 
dislocation, fibrous union of the humerus, nonunion of the 
humerus, loss of head of the humerus, ankylosis or impairment 
of the clavicle or scapula. 

4.  From June 2, 2009, the record evidence shows that the 
Veteran's left shoulder disability did not manifest in 
limitation of motion of the arm to 25 degrees from the side, 
recurrent dislocation, fibrous union of the humerus, nonunion 
of the humerus, loss of head of the humerus or ankylosis. 

5.  From June 2, 2009, the record evidence shows that the 
Veteran's right shoulder disability did not manifest in 
limitation of motion of the arm to 25 degrees from the side, 
recurrent dislocation, fibrous union of the humerus, nonunion 
of the humerus, loss of head of the humerus or ankylosis. 






CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent prior to June 2, 2009, and a rating in excess of 20 
percent from June 2, 2009, for a left (minor) shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R.   §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5019, 5003, 
5201(2009).

2.  The criteria for an initial rating in excess of 10 
percent prior to June 2, 2009, and a rating in excess of 30 
percent from June 2, 2009, for a right (major) shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R.   §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5019, 5003, 
5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented in part at 38 C.F.R. § 3.159 (2009), enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice is to be provided prior to 
the initial decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO/AMC).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see 
also .Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The initial RO decision that is the basis of this appeal was 
already decided prior to the enactment of the current section 
5103(a) requirements, in November 2000.  The Court 
acknowledged in Peligrini that, where as in this case, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the Veteran has the right to a content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. at 120.  The Board finds 
that proper notice and process have been afforded the Veteran 
in this case.

VA sent the Veteran letters dated in April 2001, May 2004 and 
September 2004 that addressed the required notice elements.  
The letters also indicated the types of information and 
evidence that is needed to substantiate the claims, and the 
division of responsibility between the Veteran and VA for 
obtaining that information and evidence.  VA sent the Veteran 
a letter in June 2006 that informed him of how disability 
ratings and effective dates are assigned as required by 
Dingess v. Nicholson, supra.  The claims were readjudicated 
in Supplemental Statements of the Case dated in April and 
October 2009.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); Pelegrini v. Principi, supra.

The courts have held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated; it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, the Veteran filed a notice of disagreement 
contesting the initial ratings assigned following the grants 
of service for the bilateral shoulder disabilities; as such, 
38 C.F.R. § 3.159(b)(3)(i) (2009) provides that VA has no 
further obligation to provide notice under section 5103 on 
this downstream element of the claims.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Fenderson v. West, 12 Vet. App. 
119 (1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  The record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the Veteran's service treatment records, and post 
service treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with. The Veteran was notified and is aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there 
are additional relevant records to obtain and there is no 
additional notice that should be provided.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993). Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran. Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.  Thus, in cases of 
evaluation of musculoskeletal injuries there must be adequate 
consideration of functional impairment including impairment 
from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
VAOPGCPREC 09-98 (Aug. 14, 1998); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the record evidence since the effective date of 
the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for a higher evaluation; otherwise, the lower evaluation will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is to be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's left and right shoulder disabilities, 
characterized as subacromial impingement and 
acromioclavicular arthrosis, are rated by analogy under 
hyphenated Diagnostic Codes 5099-5019.  See 38 C.F.R. 
§§ 4.20, 4.27.  Under Diagnostic Code 5019, bursitis is to be 
rated based on limitation of motion of the affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Pursuant to 
Diagnostic Code 5003, for degenerative arthritis, limitation 
of motion will be rated under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objective 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id; see also 
38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) 
(citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)).

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of either arm is limited at shoulder level.  A 
20 percent rating is also warranted where motion of the minor 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is warranted where motion of the major 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is also warranted where motion of the 
minor arm is limited to 25 degrees from the side.  A 40 
percent rating is warranted where motion of the major arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).

Pursuant to 38 C.F.R. § 4.71, Plate I (2009), which 
illustrates the ranges of motion for various joints, the full 
range of shoulder abduction and flexion is 0 to 180 degrees, 
with the shoulder level defined as 90 degrees.  Additionally, 
shoulder internal rotation and external rotation ranges of 
motion are each 0 to 90 degrees.  38 C.F.R. § 4.71.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the every piece of evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A review of the evidence reveals that the Veteran was 
afforded pre-discharge VA examinations (general and joint) 
during February 2000.  The Veteran complained of shoulder and 
neck pain, sometimes in the trapezius and more in the 
shoulders.  The general examination report indicates that the 
Veteran demonstrated normal motor strength and tone; and the 
diagnoses were of neck pain with no clear radicular symptoms, 
and shoulder pain.  Upon VA joint examination, the Veteran 
complained of chronic pain in his left shoulder.  The 
examiner observed, with respect to the left shoulder, that 
the Veteran was point tender to the elevator scapulae 
posteriorly; there were negative signs of impingement; range 
of motion was 0 to 160 degrees in scapular plane motion as 
well as forward elevation; and rotator cuff strength measured 
5/5, with no evidence of bony pathology and/or rotator cuff 
pathology.  The assessment was of left shoulder pain 
secondary to muscle instability and weak rhomboids.  A March 
2000 VA x-ray study revealed a left shoulder with no 
significant arthritic changes, malalignment, fracture or 
injury.

The Veteran gave hearing testimony during October 2001.  The 
Veteran indicated that he had pain from his neck to his left 
shoulder when he turned quickly.  

VA records indicate that x-rays taken in March 2002 showed 
that the Veteran had mild degenerative changes in the right 
shoulder of the glenohumeral and acromioclavicular (AC) 
joints.

VA conducted an examination of the Veteran in March 2002.  
The Veteran complained of bilateral shoulder discomfort.  
Upon physical examination, the ranges of motion for the 
bilateral shoulders were 160 degrees of abduction, 150 
degrees of forward flexion, 100 degrees of internal rotation, 
and 45 degrees of external rotation, bilaterally.  No 
impingement signs or tenderness to palpitation was detected.  
The assessment was of bilateral shoulder pain with no 
evidence of instability or impingement.  Upon neurological 
evaluation, in connection with the examination for headaches, 
the Veteran related complaints of shoulder pain.  According 
to the examiner, the Veteran had no organic mental 
dysfunction and no cranial nerve impairment with any 
abnormality in the motor system or reflex on examinations.  
There was no evidence of a neurologic abnormality of the left 
upper extremity.

A January 2003 addendum to the VA examination (of March 2002) 
indicates that there was pain on motion with weakness and 
excess fatigability with motion of the shoulders which caused 
functional loss as well as intermittent flare-ups.  Although 
there were no specific findings concerning the Veteran's left 
shoulder, there was pain in the Veteran's neck with shoulder 
range of motion.

VA records from February and July 2003 indicate the Veteran 
complained of shoulder pain.  The examiner noted full ranges 
of motion with some bilateral shoulder crepitation.

The Veteran was afforded an additional hearing during 
September 2003.  The Veteran indicated that he had been 
diagnosed with arthritis in his shoulders.  The Veteran 
stated that he had problems with lifting items such as phone 
books.  

A January 2004 VA treatment note indicates that the Veteran 
was diagnosed with osteoarthritis in both shoulders.  During 
February 2002 the Veteran was seen for long standing pain in 
both shoulders.  The Veteran indicated that he had pain at 5 
out of 10 which was intermittent.  The ranges of motion for 
right shoulder were: flexion to 155 degrees, abduction to 120 
degrees, internal rotation to 75 degrees, and that external 
rotation had full range of motion.  The ranges of motion for 
the left shoulder were: flexion to 130 degrees, abduction to 
110 degrees, external rotation to 75 degrees, and that 
internal rotation had full range of motion.  The impingement 
test on the Veteran's left shoulder was questionable with a 
negative drop arm test bilaterally; muscle strength was 
normal.

When the Veteran was examined by VA in October 2004, the 
examiner observed that the x-rays taken in March "2003" 
[sic] indicated mild glenohumeral and acromioclavicular joint 
arthrosis, and that the electromyography (EMG) taken in March 
2002 showed the left upper extremity with normal ulnar and 
medial nerve function.  Physical examination of the right and 
left shoulders showed 0 to 165 degrees of forward elevation 
abduction, and 60 degrees of internal and external rotation 
without significant weakness.  Acromioclavicular joint 
tenderness to palpitation, as well as positive cross-arm and 
positive impingement in the one, two and three positions, was 
detected.  The diagnosis was of bilateral shoulders with 
subacomial impingement and acromioclavidular joint arthrosis, 
without evidence of loss of motion with repetitive motion 
secondary to pain, fatigue or weakness.

On June 2, 2009, VA received a letter from the Veteran, 
stating that his bilateral shoulder disabilities had 
worsened.  Upon VA examination in September 2009, the 
examiner noted that the Veteran was right handed.  The 
Veteran related that he had constant shoulder pain, at 8/10 
on the right and 7/10 on the left, which was aggravated by 
lying down, lifting and weather changes; and that he had 
sleep disturbance and pain with overhead action of his 
shoulders.  There was no shoulder instability or previous 
shoulder surgery.  The Veteran reported that working at the 
post office, he had problems with lifting packages and had 
missed days of work.  The Veteran additionally indicated he 
had problems with brushing his teeth and could no longer do 
yard work.  The Veteran also stated that he had flare-ups 
three to four times a month which lasted for several days.  
The Veteran's ranges of motion in his right shoulder were 
abduction to 25 degrees with pain and 70 degree without pain; 
flexion to 70 degrees; external rotation to 30 degrees; and 
internal rotation to 65 degrees - all with end range pain.  
In the Veteran's left shoulder, he had abduction to 70 
degrees; flexion to 60 degrees; external rotation to 25 
degrees; and internal rotation to 65 degrees - all with end 
range pain.  According to the examiner, the ranges of motion 
were not additionally limited due to pain or fatigue 
following repetitive use.  The Hawkins impingement testing 
was positive bilaterally. Stability and supraspinatus 
strengths were normal bilaterally.  There was no shoulder 
tenderness, crepitus or warmth to the touch.  The diagnosis 
was of bilateral shoulder bursitis. 

After a careful and considered review of the record evidence, 
the Board finds that the Veteran's claim for an initial 
rating in excess of 10 percent prior to June 2, 2009, and in 
excess of 20 percent from June 2, 2009, for his service-
connected (minor) left shoulder disability must be denied.  
In making this determination, the Board observes that the 
evidence on file prior to June 2009 consistently shows that 
the Veteran failed to demonstrate compensable limitation of 
left shoulder motion.  Additionally, any limitation of motion 
due to pain was at the noncompensable level prior to June 
2009.  See DeLuca v. Brown, supra.  From June 2009, the 
record evidence shows that based on VA examination in 
September 2009 the Veteran's limitation of left shoulder 
motion is contemplated by the criteria for a 20 percent 
evaluation (for the minor arm) assigned under Diagnostic Code 
5201, and that the effective date was assigned pursuant to an 
earlier letter received documenting the Veteran's lay 
observations that his left shoulder disorder was worse.  
Moreover, the evidence of record, including radiology 
reports, demonstrates no finding that the Veteran suffers 
from frequent episodes of dislocation and guarding of 
movement at the shoulder level, infrequent episodes of 
dislocation and guarding of all arm movements, fibrous union, 
nonunion, or loss of head of the humerus.  In the same way, 
the objective evidence contains no showing of favorable or 
unfavorable ankylosis as defined in Diagnostic Code 5200, and 
the Note thereto as the scapula and humerus moving as one 
piece, based on the range of motion findings described above.  
Further, the Board notes that the September 2009 examiner 
specifically indicated that the Veteran's shoulders were not 
additionally limited due to pain or fatigue following 
repetitive motion.

After a careful and considered review of the record evidence, 
the Board finds that the Veteran's claim for an initial 
rating in excess of 10 percent prior to June 2, 2009, and in 
excess of 30 percent from June 2, 2009, for his service-
connected (major) right shoulder disability must be denied.  
In making this determination, the Board observes that the 
evidence on file prior to June 2009 consistently shows that 
the Veteran failed to demonstrate compensable limitation of 
right shoulder motion.  Additionally, any limitation of 
motion due to pain was at the noncompensable level prior to 
June 2009.  See DeLuca v. Brown, supra.  From June 2009, the 
record evidence shows that based on VA examination in 
September 2009 the Veteran's limitation of right shoulder 
motion is contemplated by the criteria for a 30 percent 
evaluation (for the major arm) assigned under Diagnostic Code 
5201, and that the effective date was assigned pursuant to an 
earlier letter received documenting the Veteran's lay 
observations that his right shoulder disorder was worse.  
Moreover, the evidence of record, including radiology 
reports, demonstrates no finding that the Veteran suffers 
from frequent episodes of dislocation and guarding of 
movement at shoulder level, infrequent episodes of 
dislocation and guarding of all arm movement, fibrous union, 
nonunion, or loss of head of the humeru.  In the same way, 
the objective evidence contains no showing of favorable or 
unfavorable ankylosis as defined in Diagnostic Code 5200, and 
the Note thereto as the scapula and humerus moving as one 
piece, based on the range of motion findings described above.  
Further, the Board notes that the September 2009 examiner 
specifically indicated that the Veteran's shoulders were not 
additionally limited due to pain or fatigue following 
repetitive motion.

As aptly noted by the record, there is no objective evidence 
that the Veteran has ankylosis of either shoulder, other 
impairment of the humerus or impairment of the clavicle or 
scapula; thus, Diagnostic Codes 5200, 5202 and 5203 are not 
for application in the case of this Veteran.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's shoulders.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an initial rating in excess of 10 percent 
prior to June 2, 2009, and in excess of 20 percent from June 
2, 2009, for a left shoulder disability is denied.

Entitlement to an initial rating in excess of 10 percent 
prior to June 2, 2009, and in excess of 30 percent from June 
2, 2009, for a right shoulder disability is denied.



____________________________               
_____________________________
      DEBORAH W. SINGLETON                               
RENEE´ M. PELLETIER
             Veterans Law Judge   			Veterans Law 
Judge
       Board of Veterans' Appeals		     Board of 
Veterans' Appeals



____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


